describing the physical, emotional, and financial impact of appellant's
crime against her. From this, we conclude that appellant failed to show
that his sentence constitutes cruel and unusual punishment. Accordingly,
we
           ORDER the judgment of conviction AFFIRMED.




                       Gibbons


i4=0                                                                  J.
Douglas                                  Saitta




cc: Hon. Jerome T. Tao, District Judge
     Clark County Public Defender
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                   2